DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Patent Application Publication No. 2016/0260873)(“Yamada”) in view of Camras et al. (US Patent Application Publication No. 2018/0122993)(“Camras”).
Regarding Claim 1, Yamada teaches a phosphor mixture (Figure 4B, items 18+20) comprising at least one quantum dot phosphor (Figure 4B, item 20, ¶0150) and at least one functional material (Figure 4B, item 16), wherein the functional material comprises scattering particles (Figure 4B, item 16) configured to scatter electromagnetic radiation(¶0124-0129) having a diameter selected from a range of 0.5 µm to 5 µm (¶0092), wherein the at least one quantum dot phosphor and the functional material are in a form of a mixture of particles embedded in a matrix (see Figure 4B – note 20 and 18 are embedded in matrix 19).
Yamada does not specifically teach the functional material includes a material selected from garnets.  However, Camras teaches using garnets (¶0024) as light scattering particles (¶0024) of similar size to Yamada (¶0025) in LED structures (see Figure 1b and associated text).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the garnet material of Camras as the light scattering particle of Yamada, as Camras teaches garnet functions as an optical scattering material (¶0024) and It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.
Regarding the language “and/or wherein the functional material comprises second particles having a density of not less than 2 g/cm3 and having a second diameter of not less than 5 µm, wherein the second particles include garnets,” the Examiner notes this language is entirely optional and not required by the present claim language due to the presence of the “and/or.”
Regarding Claim 3, Yamada as modified does not specifically teach the scattering particles have a proportion in the phosphor mixture selected from a range of 1% to 5% by weight. However, absent a showing of criticality with respect to scattering particle proportions (a result effective variable – see ¶0092 of Yamada), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the proportions through routine experimentation in order to achieve optimum light emission (Yamada, ¶0092).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 5, the language of Claim 4 is entirely optional due to the “and/or” of the parent claim, Claim 1.
Regarding Claim 6, Yamada as modified further teaches the scattering particles are configured to convert electromagnetic radiation of a first wavelength range at least partly to electromagnetic radiation of a second wavelength range (note this is a material property and the garnet particles of Camras ¶0026 must perform the function).
Regarding Claim 7, Yamada as modified further teaches the electromagnetic radiation of the second wavelength range are selected from the red and/or from the green spectral region. (note this is a material property and the garnet particles of Camras ¶0026 must perform the function).
Regarding Claim 8, Yamada further teaches the at least one quantum dot phosphor is selected from a group consisting of CdSe, CdS, CdTe, InP, InAs, Cl (Z) S, AlS, Zn3N2, Si, ZnSe, ZnO and GaN (¶0150).
Regarding Claim 9, Yamada further teaches including at least one further phosphor (see Figure 4B, note multiple instances of 20 depicted).
Regarding Claim 10, Yamada further teaches the at least one further phosphor is present in the phosphor mixture with a proportion of 20% to 30% by weight (note the claim does not require the further phosphor to be different than the initial phosphor, thus 20-30% of the total phosphor in Yamada is considered to be “further phosphor”).
Regarding Claim 12, Yamada further teaches the at least one quantum dot phosphor (Figure 4B, item 20) and the functional material (Figure 4B, item 18) are arranged as particles in the matrix in two different, adjoining regions (see locations where 20 are indicated in Figure 4B are in an upper section where locations where 18 are indicated are in a lower section and the upper and lower sections are adjoined).
Regarding Claim 13, Yamada further teaches a region of the adjoining regions comprising the quantum dot phosphor is free of further phosphors (see Figure 4B, note presence of 20 with no different-type phosphors depicted).
Regarding Claim 14, Yamada as modified further teaches a conversion element including the phosphor mixture as claimed in claim 1 (see Figure 4B of Yamada).
Regarding Claim 15, Yamada as modified further teaches an optoelectronic component comprising - at least one radiation-emitting semiconductor chip (Figure 4B, item 14) that emits electromagnetic radiation of a first wavelength range (inherent in the existence of an LED), and the phosphor mixture (Figure 4B) as claimed in claim 1.
Regarding Claim 16, Yamada as modified further teaches the phosphor mixture is present in a conversion element disposed on the semiconductor chip (see Figure 4B).
Regarding Claim 17, Yamada as modified further teaches the phosphor mixture is in an encapsulating arrangement on the semiconductor chip (see Figure 4B).
Response to Arguments






Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to the language “embedded in a matrix,” the Examiner notes Yamada clearly teaches phosphors and scattering particles embedded in a matrix (see Figure 4B – note 20 and 18 are embedded in matrix 19). Should Applicant intend the matrix material to be a specific material, the Examiner recommends claiming the specific material. 
Regarding Applicant’s arguments directed to the combination of the Yamada and Camras references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion


















Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891